Monks, J.
This action was brought by the State against appellant to recover the penalty of $500 for an alleged violation of certain provisions of the act of March 1, 1901 (Acts 1901, p. 149, §§3312b-3312f Burns 1901). An answer in six paragraphs was filed. Appellee’s demurrer for want of facts was sustained to the second, third, fourth, fifth, and sixth paragraphs of said answer.
A trial of said cause resulted in a special finding and judgment in favor of appellee for $500 and costs.
*429If the second, fifth, and sixth paragraphs were each sufficient to withstand the demurrer for want of facts, a question we need not and do not decide, it was because each of said paragraphs was good as an argumentative denial. All the evidence, if any, admissible under said paragraphs of answer was admissible under the first paragraph of said answer, which was a general denial. It follows that the error, if any, in sustaining the demurrer to said second, fifth, and sixth paragraphs of answer was harmless. Tomlinson v. Bainaka (1904), 163 Ind. 112, 115, 116, and cases cited.
The questions presented in this case are substantially the same as those involved and decided in Adams Express Co. v. State (1903), 161 Ind. 328; American Express Co. v. Southern Ind. Express Co. (1906), ante, 292, and American Express Co. v. State (1906), ante, 319, and upon the authority of those cases this case is affirmed.